Citation Nr: 0200281	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  98-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which (in pertinent part) denied 
service connection for PTSD and a TDIU claim.  The issues 
listed on the first page of this decision were previously 
before the Board and were remanded in May 1999.


REMAND

With regard to the PTSD issue, the Board's May 1999 remand 
directed, among other things, that an appropriate request be 
made to ascertain the location and activities of the 95th 
Depot Repair Squadron during the period from April 1943 to 
March 1944.  In a December 1999 letter, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
acknowledged the RO's request and indicated that a response 
would take at least 9 months.  Although the RO indicated in 
an August 2001 supplemental statement of the case that 
USASCRUR had returned the request because of inadequate 
information, the claims file does not appear to include any 
subsequent communication from USASCRUR to that effect, and no 
subsequent communication is listed under the evidence section 
of the August 2001 supplemental statement of the case.  Under 
these circumstances, the Board believes that it may not 
properly proceed with appellate review at this time.  

The veteran has claimed that stressful events during his 
World War II service included some artillery and air attacks, 
seeing casualties being loaded and unloaded off planes, and 
suffering from malaria with a constricting throat.  The Board 
observes that the RO has sent the veteran several requests 
for more detailed information regarding the claimed 
stressors.  However, the record suggests that the veteran 
currently suffers from several medical problems, including 
dementia, and that he is unable to provide any additional 
information regarding the claimed stressors.  It would appear 
that no useful purpose would be served by requesting any 
additional information from the veteran.  However, an attempt 
must still be made to ascertain the location, duties and 
history of the veteran's unit.  

The Board acknowledges that this case has already been 
remanded and regrets further delay.  However, the veteran's 
representative has correctly indicated in a December 2000 
letter that the Board's prior remand specifically directed 
that a search be made to ascertain the location of the 
veteran's unit and to provide information regarding such 
unit's activities.  Since the record does not show that such 
a search has been attempted, the Board is forced to again 
remand this matter. 

The individual unemployability issue is intertwined with the 
service connection for PTSD issue and must be deferred 
pending further action on the PTSD issue.
Accordingly, this case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims 
folder and undertake any actions 
necessary to comply with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000 
and implementing regulations.  Efforts in 
this regard should include actions to 
obtain any additional private and/or VA 
medical records identified by the 
veteran, including any pertinent Social 
Security records.  

2.  The RO should request the Department 
of the Army to report the location, 
duties, and history (including any 
artillery and/or air attacks on the unit) 
of the 95th Depot Repair Squadron (which 
may have been associated with the "8th 
ADG" during the period from April 1943 
to March 1944.  The location, duties and 
history (including any artillery and/or 
air attacks) of the "8th ADG" should 
also be requested.  

3.  The RO should again contact USASCRUR 
and request that they furnish any 
available information regarding the 
location, duties, and history (including 
any artillery and/or air attacks on the 
unit) of the 95th Depot Repair Squadron 
(which may have been associated with the 
"8th ADG" during the period from April 
1943 to March 1944.  The location, duties 
and history (including any artillery 
and/or air attacks) of the "8th ADG" 
should also be requested.  If USASCRUR 
indicates that it is unable to provide 
such information, but references other 
potential sources, the RO should take 
appropriate follow-up action to request 
such information from any such sources.  
The claims file should be appropriately 
documented to show USASCRUR's response. 

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record.  If, and only if, the RO 
determines that the evidence is 
sufficient to show that the veteran 
engaged in combat with the enemy or if a 
claimed stressor or stressors have been 
verified, then the veteran should be 
scheduled for a VA psychiatric 
examination to ascertain whether he 
currently suffers from PTSD related to 
either combat or to a verified stressor.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with any such examination.  
After reviewing the claims file and 
examining the veteran, the examiner 
should indicate whether it is at least as 
likely as not that the veteran currently 
suffers from PTSD related to either 
combat or a verified stressor.  If the 
examiner offers an opinion that there is 
a relationship between PTSD and the 
veteran's military service, then the 
examiner should also comment on the 
current effect of the PTSD on the 
veteran's ability to engage in 
substantially gainful employment. 

5.  After completion of the above, the RO 
determine whether service connection is 
warranted for PTSD and whether 
entitlement to a total rating based on 
individual unemployability is warranted.  
If any benefit remains denied, an 
appropriate supplemental statement of the 
case should be issued to the veteran and 
to his representative.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure that all required 
assistance to the veteran is accomplished.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matters addressed by the Board 
in this remand.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



